DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 21 April 2021. Claims 4-7, 20, 21, 23, and 25 are pending in the case. Claims 4, 6, 7, 21, and 23 were amended. Claims 1-3, 8-19, 22, and 24 were canceled. Claim 25 was added. Claims 4, 6, and 25 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21st, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim embraces at least an embodiment that is transitory signals per se. “Computer-readable media,” without specifically claiming “non-transitory,” is commonly understood by one of ordinary skill to include transitory signals such as carrier waves. (See e.g. Ex Parte Mewherter, Appeal 2012-007692 before the Patent Trials and Appeals Board). A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 4-7, 20, 21, 23, and 25 are being rejected under 35 U.S.C. 103 as being unpatentable over Sadovsky et al. (US 8,117,246 B2) in view of Deephanphongs et al. (US 2014/0026156 A1).
Regarding claim 4, Sadovsky teaches a user terminal, comprising:
one or more processor; and one or more storage devices storing computer executable instructions which, when executed by the one or more processor, configures the one or more processor to implement a client application operable to (see Sadovsky, [Column 16, Lines 10-13], “The memory (804, 806) can store instructions which perform the various functions described above when executed by the processing devices 808.”):
receive (1) first multimedia content, together with (2) indexing information identifying in the first multimedia content (a) a portion of the first multimedia content, and (b) a key reference for the identified portion of the first multimedia content that uniquely identifies second multimedia content (see Sadovsky, [Column 7, Lines 35-55], “The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata. The remote service module 214 can then forward the actual content back to the receiving module 212. For instance, in one case, the event metadata identifies one or more songs, e.g., by providing the titles of the songs, codes assigned to the songs, and so forth. The remote service module 214 can use this event metadata as a lookup key to retrieve the digital data corresponding to the song content, and can then forward the song content to the portable module 206. This operation can be performed by accessing a lookup table which maps the metadata identified in the event metadata to the actual song content.”);
monitor a first multimedia content presented to a user (see Sadovsky, [Column 6, Lines 13-20], “the user can use the delivery module 208 in the vehicle to listen to broadcast content in a conventional manner, that is, by tuning the delivery module 208 to one or more radio stations to listen to music while driving. When the user hears content (such a song) that interests him or her, the user can activate an input mechanism (not shown) provided by the delivery module 208.”),

However, Sadovsky does not explicitly teach:
automatically detect a user reaction to presentation of the identified portion of the first multimedia content without an active input from the user,

Deephanphongs teaches:
automatically detect a user reaction to presentation of the identified portion of the first multimedia content without an active input from the user (see Deephanphongs, Paragraphs [0023]-[0026], “the determined physical indicia of interest is a user's reaction to a visual or audio event which occurs in the media being displayed.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sadovsky (teaching registering, transferring, and acting on event metadata) in view of Deephanphongs (teaching determining user interest through detected physical indicia) and arrived at a machine that incorporates user reactions. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of accurately predicting additional media that would be of interest to a user (see Deephanphongs, Paragraph [0077]). In addition, both the references (Sadovsky and Deephanphongs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between both of the references highly suggests an expectation of success.

The combination of Sadovsky, and Deephanphongs further teaches:
in response to the detecting: use the key reference to retrieve the second multimedia content; and cause the entertainment system to present the second multimedia content to the user (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.” Also, see Deephanphongs, Paragraph [0035], “Based on the collected user interest data the recommendation engine determines specific media to recommend to the user. In some implementations, the media determined by the recommendation engine 122 automatically begins displaying on the display 104 associated with the client system 102 without waiting for user selection.”).

Regarding claim 5, Sadovsky in view of Deephanphongs teaches all the limitations of claim 4. Sadovsky further teaches:
wherein the detecting a user reaction to the portion of the first multimedia content includes at least one of: detecting an active input of the user; or detecting a passive input of the user (see Sadovsky, [Column 4, Lines 6-42], “when the user is interested in a particular part of the content being delivered by the delivery module 108, such as a particular song, the user can actuate an input mechanism (not shown) provided by the delivery module 108… the delivery module 108 can also receive intent data from the user… the delivery module 108 can also receive context data associated with the user's selection of content.”).

Regarding claim 6, Sadovsky teaches a method comprising:
receiving (1) first multimedia content, together with (2) indexing information identifying in the first multimedia content (a) a portion of the first multimedia content, and (b) a key reference for the identified portion of the first multimedia content that uniquely identifies second multimedia content (see Sadovsky, [Column 7, Lines 35-55], “The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata. The remote service module 214 can then forward the actual content back to the receiving module 212. For instance, in one case, the event metadata identifies one or more songs, e.g., by providing the titles of the songs, codes assigned to the songs, and so forth. The remote service module 214 can use this event metadata as a lookup key to retrieve the digital data corresponding to the song content, and can then forward the song content to the portable module 206. This operation can be performed by accessing a lookup table which maps the metadata identified in the event metadata to the actual song content.”);
monitoring the first multimedia content being presented to the user by an entertainment system (see Sadovsky, [Column 6, Lines 13-20], “the user can use the delivery module 208 in the vehicle to listen to broadcast content in a conventional manner, that is, by tuning the delivery module 208 to one or more radio stations to listen to music while driving. When the user hears content (such a song) that interests him or her, the user can activate an input mechanism (not shown) provided by the delivery module 208.”);

However, Sadovsky does not explicitly teach:
based on passive user input received by the monitoring, automatically inferring an indication that the identified portion of the first multimedia content is of interest to the user

Deephanphongs teaches:
based on passive user input received by the monitoring, automatically inferring an indication that the identified portion of the first multimedia content is of interest to the user (see Deephanphongs, Paragraphs [0023]-[0026], “the determined physical indicia of interest is a user's reaction to a visual or audio event which occurs in the media being displayed.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sadovsky (teaching registering, transferring, and acting on event metadata) in view of Deephanphongs (teaching determining user interest through detected physical indicia) and arrived at a method that incorporates user reactions. One of ordinary skill in the art would have been motivated to make such a combination for the purposes see Deephanphongs, Paragraph [0077]). In addition, both the references (Sadovsky and Deephanphongs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between both of the references highly suggests an expectation of success.

The combination of Sadovsky, and Deephanphongs further teaches:
in response to the inferring: using the key reference to retrieve the second multimedia content; and causing the user entertainment system to present the second multimedia content to the user (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.” Also, see Deephanphongs, Paragraph [0035], “Based on the collected user interest data the recommendation engine determines specific media to recommend to the user. In some implementations, the media determined by the recommendation engine 122 automatically begins displaying on the display 104 associated with the client system 102 without waiting for user selection.”).

Regarding claim 7, Sadovsky in view of Deephanphongs teaches all the limitations of claim 6. Sadovsky further teaches:
wherein the identified portion includes at least one of a text based reference portion, an audio based reference portion or an image based reference portion (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.”).

Regarding claim 20, Sadovsky in view of Deephanphongs teaches all the limitations of claim 6. Sadovsky further teaches:
monitoring the first multimedia content of the first program provided by a third party content distributor (see Sadovsky, [Column 4, Lines 1-3], “the delivery module 108 can receive content from one or more content sources 110 and provide the content to the user.”).

Regarding claim 21, Sadovsky in view of Deephanphongs teaches all the limitations of claim 6. Sadovsky further teaches:
detecting a user reaction to the portion of the first multimedia content (see Sadovsky, [Column 4, Lines 6-42], “when the user is interested in a particular part of the content being delivered by the delivery module 108, such as a particular song, the user can actuate an input mechanism (not shown) provided by the delivery module 108… the delivery module 108 can also receive intent data from the user… the delivery module 108 can also receive context data associated with the user's selection of content.”).

Regarding claim 23, Sadovsky in view of Deephanphongs teaches all the limitations of claim 6. Sadovsky further teaches:
wherein the causing the user entertainment system to present the second multimedia content is through a different display device from that of the first multimedia content (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-36], “the receiving module 212 can transfer the content to another device.”).

Regarding claim 25, Sadovsky teaches one or more instances of computer-readable media collectively having contents configured to cause a computing system to perform a method, the method comprising:
receiving (1) first multimedia content, together with (2) indexing information identifying in the first multimedia content (a) a portion of the first multimedia content, and (b) a key reference for the identified portion of the first multimedia see Sadovsky, [Column 7, Lines 35-55], “The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata. The remote service module 214 can then forward the actual content back to the receiving module 212. For instance, in one case, the event metadata identifies one or more songs, e.g., by providing the titles of the songs, codes assigned to the songs, and so forth. The remote service module 214 can use this event metadata as a lookup key to retrieve the digital data corresponding to the song content, and can then forward the song content to the portable module 206. This operation can be performed by accessing a lookup table which maps the metadata identified in the event metadata to the actual song content.”);
monitoring the first multimedia content being presented to the user by an entertainment system (see Sadovsky, [Column 6, Lines 13-20], “the user can use the delivery module 208 in the vehicle to listen to broadcast content in a conventional manner, that is, by tuning the delivery module 208 to one or more radio stations to listen to music while driving. When the user hears content (such a song) that interests him or her, the user can activate an input mechanism (not shown) provided by the delivery module 208.”);

However, Sadovsky does not explicitly teach:
based on passive user input received by the monitoring, automatically inferring an indication that the identified portion of the first multimedia content is of interest to the user

Deephanphongs teaches:
based on passive user input received by the monitoring, automatically inferring an indication that the identified portion of the first multimedia content is of interest to the user (see Deephanphongs, Paragraphs [0023]-[0026], “the determined physical indicia of interest is a user's reaction to a visual or audio event which occurs in the media being displayed.”),

see Deephanphongs, Paragraph [0077]). In addition, both the references (Sadovsky and Deephanphongs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between both of the references highly suggests an expectation of success.

The combination of Sadovsky, and Deephanphongs further teaches:
in response to the inferring: using the key reference to retrieve the second multimedia content; and causing the user entertainment system to present the second multimedia content to the user (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.” Also, see Deephanphongs, Paragraph [0035], “Based on the collected user interest data the recommendation engine determines specific media to recommend to the user. In some implementations, the media determined by the recommendation engine 122 automatically begins displaying on the display 104 associated with the client system 102 without waiting for user selection.”).

Response to Arguments
Applicant’s Arguments, filed April 21st, 2021, have been fully considered, but are moot in light of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161